Citation Nr: 1046905	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  95-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia, depression and social anxiety.

2.  Entitlement to a disability rating in excess of 10 percent 
for a low back disorder prior to February 1, 2005, and for a 
disability rating in excess of 20 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent 
for a left knee disorder.

4.  Entitlement to a compensable disability rating for Tietze's 
syndrome.

5.  Entitlement to a total rating based on individual 
unemployment (TDIU) due to service-connected disabilities.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from July 1994, December 2002, and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, as well as a June 2008 
rating decision issued by the Appeals Management Center (AMC), in 
Washington, DC.  

In May 2007, the Veteran testified at the RO in a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with his 
claims folders.

In an August 2007 decision, the Board denied the Veteran's claims 
for increased disability ratings for a left knee disability and 
Tietze's syndrome, while remanding his claims for service 
connection for a psychiatric disorder and increased disability 
ratings for a low back disorder and for TDIU.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which in an August 2008 
order, vacated the Board's decision with regard to the issues of 
increased disability ratings for a left knee disability and 
Tietze's syndrome and remanded the case for readjudication 
consistent with the joint motion for remand.  

In November 2008 the Board remanded the case for further 
development consistent with the joint motion for remand.  The 
requested development has been completed and the case has been 
returned to the Board for further appellate action.  Likewise, 
with regard to the Board's August 2007 remand of the claims for 
an increased disability rating for a low back disorder and for 
TDIU, the case has also been returned to the Board for further 
appellate action.  The Veteran also perfected his appeal of a 
June 2008 rating decision that denied his claim for service 
connection for a psychiatric disorder.  This issue has been 
merged into the instant appeal.  The Veteran waived RO/AMC 
consideration of additional evidence he provided in support of 
his claims in August 2010.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that an initial claim of 
entitlement service connection for a specific psychiatric 
disorder should also be read as including other psychiatric 
disorder diagnoses reasonably raised by the symptoms described 
and all information obtained in support of the claim.  The Court 
has also recently held that a claim for entitlement to TDIU is 
generally a rating theory and "not a separate claim for 
benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  Although the TDIU issue on appeal has been listed as a 
separate issue on the title page of this decision, the Board 
finds there is no prejudice to the Veteran in addressing the 
issue as provided.

The issues of entitlement to service connection for a psychiatric 
disorder, for increased disability ratings for the low back and 
left knee and for TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the AMC in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran's Tietze's syndrome is characterized by 
subjective complaints of sharp, almost paralyzing chest pain 
occurring approximately twice a week and difficulty breathing 
with viral infections; with no more than slight impairment of the 
muscles of respiration.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected Tietze's syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.73, Diagnostic Code 5321 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.  In such cases, where the appellant then files a 
notice of disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A of the statute.  Id., see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 
7105(d).

In reviewing the Veteran's claim of entitlement to an increased 
disability rating for Tietze's syndrome, the Board observes that, 
pursuant to the November 2008 remand, VA issued a VCAA notice to 
the Veteran in a December 2008 letter which informed him of the 
evidence generally needed to support claims of entitlement to 
increased disability ratings; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The Veteran was informed in the letter of types of 
evidence that might show that his condition had worsened, 
including ongoing treatment records; recent Social Security 
determinations; and statements from employers regarding job 
performance or lost time, or statements from any other 
individuals who were able to describe from their knowledge and 
personal observations of how his disability affected him, and any 
other evidence showing an increase in the disability.  The letter 
also informed him of the evidence needed for the assignment of 
evaluations and effective dates for initial awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the notice was provided after the December 2002 
rating decision from which the instant appeal arises, the 
December 2008 VCAA notice letter and subsequent readjudication of 
the claim have cured any defect with regard to the time of 
notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377- 78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
the claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the Veteran has been provided numerous opportunities to 
provide further evidence regarding this issue and it has been 
readjucated since his receiving adequate VCAA notice.

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  Service treatment records, VA medical 
examination reports and treatment records are of record, VA 
vocational rehabilitation records, and Social Security 
Administration records, as well as private evaluations and 
records.  Also of record are the Veteran's written statements and 
transcripts of his testimony at a January 2001 RO hearing and a 
May 2007 hearing before the Board.  This evidence was reviewed by 
both the RO/AMC and the Board in connection with the Veteran's 
claim.  

VA examinations with respect to the issue on appeal were obtained 
in February 2005, December 2006 and April 2010.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA orthopedic 
examinations obtained in this case are adequate as they are 
predicated on a review of the claims files and all pertinent 
evidence of record, and provide complete rationales for the 
opinions stated and fully address the rating criteria that are 
relevant to rating the Veteran's Tietze's syndrome.  Thus, there 
is adequate medical evidence of record to make a determination in 
this case.  As such, the Board finds that additional development 
by way of another examination would be redundant and unnecessary.  
See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) 
(4).  There remains no issue as to the substantial completeness 
of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty 
imposed on the VA, including the duty to assist and to provide 
notification, has been met.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board notes that the Rating Schedule does not provide a 
specific Diagnostic Code for Tietze's syndrome; hence, the 
Veteran's disability must be rated by analogy under 38 C.F.R. 
§ 4.20.

The Veteran's service-connected Tietze's syndrome is currently 
evaluated as noncompensably disabling, under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5321.  Under Diagnostic Code 
5321, a noncompensable rating is assigned for slight impairment 
of the muscles of respiration (the thoracic group).  A 10 percent 
rating is assigned for moderate impairment, and a maximum 20 
percent disability rating is assigned for severe or moderately 
severe impairment.  As the Veteran's service-connected Tietze's 
syndrome appears to primarily affect the muscles of the chest, 
the Board finds that the disability is appropriately evaluated 
under the provisions of Diagnostic Code 5321.  Moreover, as his 
Tietze's syndrome essentially only involves the muscles of the 
chest, no other diagnostic criteria, such as the criteria for 
respiratory disorders, are applicable.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).

The Veteran and his representative contend that he is entitled to 
a higher, compensable disability rating for his Tietze's syndrome 
as he experiences intense chest pain on a frequent basis. 

VA and private treatment records, dating from October 2001 to 
June 2002, show the Veteran complained intermittently of chest 
pain and shortness of breath.  There was no evidence of cardiac 
involvement.  The diagnoses included atypical chest pain and 
Tietze's syndrome.  Private treatment records indicate that he 
missed several days of work in February 2002 due to diagnosed 
viral infection and Tietze's syndrome, and also missed 2 days of 
work in April 2002 for the same.  However, a May 2002 case note 
in the Veteran's VA vocational rehabilitation file indicates that 
his medical evidence from his company physician was discussed 
with a staff VA physician.  The VA physician opined that there 
was no link between the Veteran's upper respiratory infections 
and his Tietze syndrome and further opined that his Tietze 
syndrome did not have any impact on the Veteran's absence from 
work and school based on the medical information and letter 
provided.

During a February 2005 VA examination, the Veteran reported that 
he had frequent viral infections, four to ten episodes per month, 
due to his Tietze's syndrome in which he experienced shortness of 
breath.  It was noted that he had a long history of non-specific 
chest pain.  On physical examination, his lungs were clear of 
auscultation with good air entry.  There was no evidence of 
shortness of breath.  There was one focal area of tenderness in 
the left costochondral joint, located approximately at the 10th 
and 12th ribs.  The examiner found no evidence of chest wall 
atrophy and the Veteran was not cyanotic.  His respiratory rate 
was approximately 14 breaths per minute with no wheeze 
appreciated.  Heart sounds were regular with a normal rate and 
rhythm.  The diagnosis was a history of Tietze's syndrome with 
normal pulmonary function tests.

A December 2006 VA examination shows the Veteran reported that 
his costochondritis caused sudden pain on the left side of his 
chest at the rib bone which lasted from several seconds to 
several minutes.  The examiner noted that a review of the 
evidence in the claims folder showed episodes of chest pain, but 
did not contain a diagnosis of a cardiac disorder.  The Veteran 
stated that his chest pain did not limit his activities.  Upon 
physical examination, there was no tenderness of the chest 
elicited and no observed deformities.  Manual muscle strength in 
the pectoral muscles was normal.  Slight tenderness was noted at 
the xiphisternum, but the examiner found that this was not 
unusual.  X-ray studies of the ribs were normal.  The diagnosis 
was Tietze Syndrome (costochondritis) with no objective findings.

In statements and personal hearing testimony in January 2001 and 
May 2007, the Veteran stated that he experienced difficulty 
breathing and viral infections as a result of his Tietze's 
syndrome.  He described the episodes as a sharp, almost 
paralyzing pain in the chest area that occurred at least a couple 
of times per week.

An April 2010 VA examination report indicates that the Veteran's 
claims files were reviewed in conjunction with the examination.  
At that time the Veteran stated that he continued to experience 
chest pain 1 to 2 times a week.  He indicated that the problem 
was lessened when he decreased activity.  He felt that work 
aggravated his condition.  The examiner noted that the Veteran 
had no history of hypertension, syncope or angina, but did give a 
history of dizziness, fatigue and dyspnea on moderate exertion.  
The Veteran reported that his chest pain symptoms occurred more 
commonly with moderate exertion, but could also occur at rest.  
Physical examination revealed no evidence of congestive heart 
failure, pulmonary hypertension or abnormal breath sounds.  
Diaphragm excursion and chest expansion were both normal and 
there was no evidence of a condition that could be associated 
with pulmonary restrictive disease.  There was no chest wall 
scarring or deformity.  The examiner noted that all findings were 
normal in the completed general examination.  The Veteran was 
very fit and well built, and appeared to be a weight lifter based 
upon his muscular definition.  The examiner was unable to elicit 
pain with palpation of the sternum.  The Veteran did point to the 
area where the pain typically occurred.  Chest X-ray studies were 
normal.  The examiner diagnosed Tietze's syndrome, atypical chest 
pain of non-cardiac origin.  The examiner opined that the pain 
was musculoskeletal in nature.  The examiner further opined that 
the Veteran's condition had no effect on his usual daily 
activities and that any limitations would be transient and not 
expected to effect his work.  In providing the opinion, the 
examiner noted that the examination was objectively normal and 
that the Veteran was currently unemployed as a result of other 
medical conditions.

After considering the totality of the record, the Board finds the 
preponderance of the evidence is against the Veteran's claim for 
a compensable disability rating for his service-connected 
Tietze's syndrome.  According to the VA examinations of record, 
the Veteran has little to no functional impairment related to 
this disability.  Although he has reported intense chest pain 
approximately 2 times a week, these symptoms last no more than 
several minutes at a time and have not affected his overall 
health or state of nutrition.  Moreover, objective physical 
examination in April 2010 revealed no evidence of tenderness to 
palpation of the Veteran's chest, while the February 2005 
examiner found only one focal area of tenderness over the left 
10th and 12th ribs, and the December 2006 examiner found only 
slight tenderness at the xiphisternum, with no chest tenderness 
elicited in the chest.  Objective findings show no more than mild 
symptoms associated with the Veteran's disability.  In the 
absence of any objective evidence of moderate symptoms, a 
compensable disability rating is not warranted.  Finally, the 
Board finds that the Veteran's Tietze's syndrome did not more 
closely approximate the criteria for a higher rating at any time 
during the pendency of this appeal.  

The Board has considered the Veteran's testimony and his written 
statements regarding his symptoms.  The Board has no reason to 
doubt that the Veteran experiences episodes of intense chest wall 
pain.  However, the April 2010 VA examiner opined that these 
symptoms would cause no more than transient limitation.  The 
Board acknowledges the Veteran is competent to give evidence 
about what he experiences.  Charles v. Principi, 16 Vet. App. 370 
(2002) (finding the veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  However, 
the Board finds more probative, the minimal objective findings 
during the pendency of the appeal and the April 2010 VA 
examiner's opinion that these symptoms would cause no more than 
transient limitation.  The Veteran himself has indicated that the 
episodes last no more than a few minutes at a time.  

Therefore, the Board finds that the preponderance of the evidence 
is against a compensable disability rating for Tietze's syndrome 
throughout the rating period on appeal, as there is no indication 
that there is more than slight impairment to the muscles of the 
chest at any time during the pendency of this appeal.  38 C.F.R. 
§ 4.7, 4.73, Diagnostic Code 5321.

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that the Veteran's service-connected Tietze's syndrome has caused 
marked interference with employment beyond that contemplated by 
the schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability at any time during the 
course of his appeal.  In this regard, the Board acknowledges the 
private treatment records indicating the Veteran missed several 
days of work in February 2002 and 2 days in April 2002.  However, 
the Board finds more probative the May 2002 VA memorandum, 
indicating that a VA physician had reviewed the relevant medical 
evidence and, based on that evidence, opined that there was no 
evidence that the Veteran's Tietze's syndrome had any impact on 
his absence from work and school.  The Board further finds more 
probative the April 2010 VA examiner's opinion that any 
limitations associated with the Veteran's disability were no more 
than transient and did not effect his ability to work.  This 
opinion was based on a review of the Veteran's claims files, his 
reported symptoms and the examiner's physical examination.  In 
the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the Veteran's 
service-connected Tietze's syndrome under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to a compensable disability rating for Tietze's 
syndrome is denied.


REMAND

Unfortunately, with regard to the Veteran's remaining claims, 
another remand is required for compliance with the Board's 
previous remand.  Stegall v. West, 11 Vet. App 268 (1998).  

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010).  

Initially, the Board's November 2008 remand directed that the 
Veteran be afforded another VA orthopedic examination to 
determine the current nature and severity of the Veteran's 
service-connected lower back and left knee disorders and to 
provide a full description of the effects of the service-
connected disabilities upon the Veteran's employment and daily 
life.  

Although the Veteran was afforded a VA orthopedic examination in 
March 2010, and although the VA examiner noted that there was no 
specific increase in symptoms as a result of repeated activities 
during the examination, and no significant structural 
abnormalities, he went on to opine that "there appears to be a 
significant functional aggravation of the symptoms in this man, 
as the symptoms exceed the positive physical findings 
significantly."  It is unclear what the examiner meant by this 
observation.  Moreover, the examiner did not provide an opinion 
as to the effects the Veteran's low back and left knee 
disabilities had upon his ability to secure or follow a 
substantially gainful occupation.  As a result, a remand is 
required for clarification regarding the VA examiner's opinion 
and to get an opinion regarding the impact the Veteran's service-
connected disabilities have on employment.

With regard to his claim for service connection for a psychiatric 
disorder, the Veteran contends that he has a current psychiatric 
disability as a result of his service-connected disabilities.  A 
May 2010 VA examiner, while opining that the Veteran's diagnosed 
depression was not as likely as not a result of his service-
connected disabilities, further opined that it was at least as 
likely as not service connected due to a number of stressors he 
cited while in military training and that these stressors were 
exacerbated by the injuries he sustained in military training.  
Likewise, the report indicates that the Veteran was bullied and 
beaten on occasion because he would not drink and use drugs with 
others.  Service treatment records do not document any relevant 
complaints, findings, treatment or psychiatric diagnoses, and 
there is no objective evidence regarding the alleged stressors.  
Moreover, the Veteran's statements regarding his abstinence from 
alcohol and drugs appear to be inconsistent with his earlier 
statements of record and a February 2004 private psychiatric 
examination noting that he had previously undergone drug and 
alcohol counseling.  Under these circumstances the Board finds 
that the Veteran should be afforded a VA psychiatric examination 
to determine the current nature, extent and etiology of any 
psychiatric disabilities.  

The Board also notes that the Veteran's most recent VA treatment 
records are dated in August 2005.  However, the Veteran submitted 
2010 treatment records in August 2010.  Copies of any available 
VA records subsequent to August 2005 need to be obtained and 
incorporated in the claims files.  It is important to note that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of that 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records 
should be associated with the claims files.  38 U.S.C. § 5103A 
(West 2002).

Finally, as noted in the November 2008 remand, the above issues 
of are inextricably intertwined with the Veteran's TDIU claim on 
appeal and must be initially considered before further appellate 
action could be taken on the TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against 
the adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or appellate 
litigation).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from August 2005 to the 
present, and associate the records with the 
Veteran's claims files.  

2.  After conducting the development 
discussed above, and whether or not 
additional treatment records are obtained, 
the Veteran's claims files should be returned 
to the March 2010 VA examiner, if available, 
for clarification of the provided opinion 
regarding the severity of his service-
connected low back and left knee disorders, 
and to provide an opinion regarding their 
effect on his employability.  

If the March 2010 VA examiner is unavailable, 
the Veteran should be afforded another VA 
orthopedic examination to determine the 
current nature and severity of the Veteran's 
service-connected low back and left knee 
disorders.  The claims folders and a copy of 
this Remand must be made available to the 
examiner in conjunction with the examination; 
the examiner must indicate that the claims 
folders were reviewed.  The nature and 
severity of any symptoms associated with the 
service-connected disabilities should be 
provided.  The examiner is requested to 
determine whether the service-connected low 
back and/or left knee disabilities exhibit 
weakness, fatigability, incoordination, or 
pain on movement and, if possible, the 
determinations should be expressed in terms 
of the degree of functional loss due to any 
weakened movement, excess fatigability, 
incoordination, or pain on increased use.  
The examiner is also requested to opine on 
the effect of the Veteran's disabilities on 
his ability to work.  If the examiner is 
unable to provide the requested information 
with any degree of medical certainty, the 
examiner should clearly indicate that.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

The Veteran is hereby advised that failure to 
report for any scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  The Veteran should also be provided a VA 
psychiatric examination to determine the 
etiology of any psychiatric disorders found 
to be present.  The claims folders, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination report.  Any 
indicated studies should be performed.  A 
complete history should be obtained from the 
Veteran.  The examiner is requested to 
identify all of the Veteran's current 
psychiatric disorders and provide an opinion 
as to whether it is at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the Veteran's psychiatric 
disorder had its onset during active military 
service or is a result of any incident 
therein.  Likewise, the examiner is requested 
to provide an opinion as to the likelihood 
that the Veteran's service-connected 
disabilities have aggravated a psychiatric 
disability.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  If the examiner is unable 
to give an opinion without resorting to 
speculation, the report should so state.

The Veteran is hereby advised that failure to 
report for any scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, VA should readjudicate the 
issues on appeal.  If the issues on appeal 
remain denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


